 



EXHIBIT No. 10.34
Director* Compensation Summary
2007 Annual Retainer
$10,000 paid in equal quarterly installments
Meeting Fees
For each meeting of the board of directors of Green Bankshares, Inc. (the
“Company”) a director receives $600, including payment for up to two missed
meetings. Directors must be present at special meetings to be paid.
For each meeting of the board of directors of GreenBank (the “Bank”) a director
receives $600, including payment for up to two missed meetings.
Committee Meeting Fees
Members of the Executive Committee of the Bank’s board of directors receive $450
for each twice-monthly meeting of the Executive Committee that they attend. Each
of the two permanent members of the Executive Committee, Messrs Bachman and
Daniels, also receive an annual retainer of $1,500, payable in equal quarterly
installments.
Members of the joint Audit Committee of the Bank’s and the Company’s boards of
directors receive $450 per meeting as well as an annual retainer fee of $1,500
paid in equal quarterly installments. The chairman of the Audit Committee also
receives an annual retainer of $3,000.
Directors receive $300 per meeting for all other committee meetings attended.
Deferred Compensation
Directors are permitted to defer their director fees pursuant to deferred
compensation plans adopted by the Bank and the Company. The Company paid
interest on balances in the Plan from a formula which provides an annual
earnings crediting rate based on 75% of the annual return on average
stockholders’ equity on balances in the plan until the director experiences a
separation from service, and, thereafter, at an earnings crediting rate of
56.25% of the Company’s return on average stockholders’ equity. Under the second
plan, which was adopted in September 2004 and then amended in December 2005 to
comply Section 409A of the Internal Revenue Code of 1986, as amended, directors
are permitted to defer additional board and committee meeting fees, beyond those
being deferred under the original plan, into certain investment vehicles,
including a “deemed” investment in the Company’s common stock.
Equity Incentives
Each director is eligible to participate in the Company’s 2004 Long-Term
Incentive Plan.
*   Includes directors that are also employees of the Company or the Bank.

 

 



--------------------------------------------------------------------------------



 



Named Executive Officer Compensation Summary
The following 2008 base salaries have been approved for payment to those persons
who are expected to be the Company’s named executive officers for the year ended
December 31, 2008 and the following cash bonuses were paid for 2007 performance:

                                              2007   Name     Title   Salary    
Bonus          
 
                R. Stan Puckett  
Chairman of the Board and Chief Executive Officer of the Company and the Bank
  $ 325,000     $ 134,048          
 
                Kenneth R. Vaught  
President and Chief Operating Officer of the Company and the Bank
  $ 267,000     $ 112,106          
 
                James E. Adams  
Executive Vice President, Chief Financial Officer and Assistant Secretary of the
Company and the Bank
  $ 228,000     $ 72,000          
 
                Steve L. Droke  
Senior Vice President and Chief Credit Officer of the Bank
  $ 183,325     $ 36,400          
 
                Bill Adams  
Senior Vice President and Chief Information Officer of the Bank
  $ 172,682     $ 36,450  

Bonus
Each named executive officer is also eligible to participate in the Company’s
cash bonus plan. Any bonus earned is typically paid in the first quarter of the
year following the year in which the bonus is earned.
Equity Based Incentives
The named executive officers are also eligible to participate in the Company’s
2004 Long-Term Incentive Plan.
Benefits
The named executive officers are also eligible to participate in the Company’s
and the Bank’s broad-based benefit programs generally available to the Company’s
and the Bank’s employees, including the health, disability and life insurance
programs and may defer a portion of their base salary and bonus under the terms
of a deferred compensation plan available to the Company’s executive officers
and members of senior management.

 

2



--------------------------------------------------------------------------------



 



Additional Information
The foregoing information is summary in nature. Additional information regarding
director and named executive officer compensation will be included in the
Company’s proxy statement for the Company’s 2008 annual meeting.

 

3